 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JASON BENEDICT PAINE,                                 1:20-cv-00187-JDP (HC)
12                       Petitioner,                        ORDER TRANSFERRING CASE TO THE
                                                            UNITED STATES DISTRICT COURT FOR
13           v.                                             THE EASTERN DISTRICT OF
                                                            WASHINGTON
14    YOUNG,
                                                            ECF No. 1
15                       Respondent.
16

17          Petitioner Jason Benedict Paine, a state prisoner proceeding without counsel, petitioned

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The petitioner is

19   challenging a conviction from Benton County, which is in the Richland division of the Eastern

20   District of Washington. Petitioner is currently incarcerated in Fresno County, which is part of the
21   Fresno Division of this court. Under 28 U.S.C. § 2241(d), venue is proper in the judicial district
22   where the petitioner was convicted or the judicial district where petitioner is incarcerated.
23   Therefore, both the Eastern District of Washington and the Eastern District of California have
24   concurrent jurisdiction. See § 2241(d). Pursuant to Local Rule 120(f), a civil action that has not
25   been commenced in the appropriate court may, on the court’s own motion, be transferred.
26   Because petitioner is attacking the validity of his Washington state conviction, we will transfer
27   this case to the Eastern District of Washington for the ease and convenience of the parties and the
28
                                                        1
 1   court. See id.

 2   Order
 3            1. This action is transferred to the United States District Court for the Eastern District of
 4            Washington sitting in Richland; and
 5            2. All future filings shall reference the new case number assigned and shall be filed at:
 6
                                     United States District Court
 7                                   Eastern District of Washington
                                     825 Jadwin Avenue, Room 174
 8                                   Richland, WA 99352
 9

10   IT IS SO ORDERED.

11
     Dated:      February 13, 2020
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14   No. 206.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
